UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4888 Dreyfus Short Duration BondFund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short Duration Bond Fund February 28, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes98.8% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables1.3% Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C 2.84 4/22/19 545,000 550,125 DT Auto Owner Trust, Ser. 2014-1A, Cl. C 2.64 10/15/19 525,000 b 526,587 Capital Auto Receivables Asset Trust, Ser. 2013-4, Cl. D 3.22 5/20/19 750,000 754,951 Commercial Mortgage Pass-Through Ctfs.4.6% Aventura Mall Trust, Ser. 2013-AVM, Cl. C 3.74 12/5/32 680,000 b,c 690,153 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. A4 4.26 10/10/46 1,100,000 1,165,381 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 515,000 b 522,238 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A2 2.88 2/15/47 1,375,000 1,417,580 JPMBB Commercial Mortgage Securities Trust, Ser. 2013-C14, Cl. C 4.56 8/15/46 850,000 c 847,756 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. A4 3.18 3/10/46 875,000 858,728 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A4 4.02 12/15/46 825,000 858,190 Consumer Discretionary5.1% 21st Century Fox America, Gtd. Notes 4.50 2/15/21 1,250,000 1,364,679 Comcast, Gtd. Notes 5.90 3/15/16 500,000 551,077 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 500,000 b 577,415 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 500,000 b 503,842 Dish DBS, Gtd. Notes 4.25 4/1/18 250,000 260,625 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 1,500,000 1,668,845 Macy's Retail Holdings, Gtd. Notes 2.88 2/15/23 500,000 467,912 Time Warner, Gtd. Notes 4.88 3/15/20 1,500,000 1,669,179 Consumer Staples.7% ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 500,000 499,685 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 500,000 b 521,645 Energy5.1% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 1,500,000 1,738,515 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 500,000 517,444 EQT, Sr. Unscd. Notes 8.13 6/1/19 500,000 614,706 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.95 2/15/18 1,500,000 1,717,703 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 500,000 521,318 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,000,000 1,031,063 Unit, Gtd. Notes 6.63 5/15/21 250,000 267,500 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 700,000 715,565 Financial17.9% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 500,000 b 503,900 ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 500,000 b 541,514 Ally Financial, Gtd. Notes 4.63 6/26/15 250,000 260,126 ARC Properties Operating Partnership/Clark Acquisition, Gtd. Notes 3.00 2/6/19 585,000 b 584,549 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 1,000,000 1,062,807 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 1,500,000 1,716,160 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 500,000 535,980 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 250,000 269,375 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 1,600,000 1,739,899 Citigroup, Sr. Unscd. Notes 4.75 5/19/15 1,000,000 1,047,900 DDR, Sr. Unscd. Notes 3.50 1/15/21 500,000 503,315 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 500,000 539,344 General Electric Capital, Sr. Unscd. Notes 0.75 1/14/19 650,000 c 649,538 General Electric Capital, Sub. Notes 5.30 2/11/21 2,700,000 3,052,677 Genworth Holdings, Gtd. Notes 7.70 6/15/20 1,000,000 1,232,154 Goldman Sachs Group, Sr. Unscd. Notes 1.83 11/29/23 555,000 c 567,744 Goldman Sachs Group, Sr. Unscd. Notes 3.63 2/7/16 1,600,000 1,680,685 Hartford Financial Services Group, Sr. Unscd. Notes 4.00 10/15/17 500,000 541,372 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 500,000 504,491 International Lease Finance, Sr. Unscd. Notes 3.88 4/15/18 500,000 515,313 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 500,000 517,192 JPMorgan Chase & Co., Sr. Unscd. Notes 1.63 5/15/18 1,700,000 1,683,486 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 500,000 b 533,287 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 1,600,000 1,692,214 Royal Bank of Scotland Group, Sr. Unscd. Notes 6.40 10/21/19 1,500,000 1,747,695 WEA Finance, Gtd. Notes 7.13 4/15/18 500,000 b 599,833 Foreign/Governmental6.1% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 3.38 9/26/16 600,000 b 612,750 Ecopetrol, Sr. Unscd. Notes 5.88 9/18/23 1,000,000 1,087,500 Gazprom, Sr. Unscd. Notes 4.95 7/19/22 700,000 b 679,000 Petroleos Mexicanos, Gtd. Notes 3.50 7/18/18 1,700,000 1,768,000 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 650,000 b 939,367 Russian Government, Sr. Unscd. Bonds 3.50 1/16/19 1,000,000 b 1,017,500 Spanish Government, Bonds EUR 3.75 10/31/18 1,600,000 2,377,849 Health Care.2% Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 250,000 b Industrial.2% Bombardier, Sr. Unscd. Notes 7.75 3/15/20 250,000 b Information Technology.8% Hewlett-Packard, Sr. Unscd. Notes 2.13 9/13/15 500,000 510,001 Xerox, Sr. Unscd. Notes 2.75 3/15/19 600,000 607,993 Materials3.2% ArcelorMittal, Sr. Unscd. Notes 4.25 3/1/16 250,000 c 260,625 Dow Chemical, Sr. Unscd. Notes 3.00 11/15/22 1,250,000 d 1,193,937 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 500,000 b 576,163 INEOS Finance, Sr. Scd. Notes 7.50 5/1/20 250,000 b 275,938 LyondellBasell Industries, Sr. Unscd. Notes 5.00 4/15/19 900,000 1,010,675 Vale Overseas, Gtd. Notes 6.25 1/23/17 1,000,000 1,125,000 Municipal Bonds.2% Illinois, GO (Pension Funding Series) 5.10 6/1/33 350,000 Telecommunications2.6% AT&T, Sr. Unscd. Notes 1.14 11/27/18 465,000 c 470,693 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 1,000,000 1,100,617 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 1,600,000 1,706,754 Virgin Media Secured Finance, Sr. Scd. Notes 5.25 1/15/21 250,000 259,375 U.S. Government Agencies/Mortgage-Backed4.0% Federal Home Loan Mortgage Corp.: 4.50%, 9/1/14 37,284 e 39,721 Structured Pass-Through Secs., Ser. T-7, Cl. A6, 7.03%, 8/25/28 3,599 c,e 3,599 Federal National Mortgage Association: 4.50%, 11/1/14 35,495 e 37,922 5.50%, 9/1/14 - 4/1/16 60,660 e 64,806 Government National Mortgage Association I: Ser. 2012-67, Cl. AB, 1.59%, 6/16/39 1,600,378 1,600,764 Ser. 2012-78, Cl. A, 1.68%, 3/16/44 1,930,619 1,910,205 Ser. 2012-46, Cl. AB, 1.77%, 11/16/38 1,883,433 1,889,035 U.S. Treasury Notes44.5% 0.25%, 4/30/14 245,000 245,081 0.38%, 11/15/14 51,240,000 51,338,073 1.25%, 4/15/14 9,660,000 9,673,775 1.88%, 4/30/14 595,000 596,731 Utilities2.3% AES, Sr. Unscd. Notes 8.00 6/1/20 175,000 206,500 Enel Finance International, Gtd. Notes 6.25 9/15/17 500,000 b 567,054 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 500,000 550,209 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 1,000,000 1,137,385 National Grid, Sr. Unscd. Notes 6.30 8/1/16 700,000 785,808 Total Bonds and Notes (cost $136,839,731) Short-Term Investments.3% U.S. Treasury Bills; 0.05%, 6/12/14 (cost $479,936) 480,000 f Other Investment.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $398,224) 398,224 g Total Investments (cost $137,717,891) % Cash and Receivables (Net) .6 % Net Assets % GOGeneral Obligation REITReal Estate Investment Trust a Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2014, these securities were valued at $11,322,579 or 8.1% of net assets. c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan. At February 28, 2014, the value of the fund's securities on loan was $936,047 and the value of the collateral held by the fund was $962,921, consisting of U.S. Government & Agency securities. e The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Held by or on behalf of a counterparty for open financial futures contracts. g Investment in affiliated money market mutual fund. At February 28, 2014, net unrealized appreciation on investments was $503,834 of which $684,550 related to appreciated investment securities and $180,716 related to depreciated investment securities. At February 28, 2014, the cost of investments for federal income tax purposes was substantially the same the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 48.5 Corporate Bonds 38.1 Foreign/Governmental 6.1 Commercial Mortgage-Backed 4.6 Asset-Backed 1.3 Short-Term/Money Market Investments .6 Municipal Bonds .2 † Based on net assets. The following is a summary of the inputs used as of February 28, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 1,831,663 - Commercial Mortgage-Backed - 6,360,026 - Corporate Bonds+ - 52,925,839 - Foreign Government - 8,481,966 - Municipal Bonds+ - 344,351 Mutual Funds 398,224 - - U.S. Government Agencies/Mortgage-Backed - 5,546,052 - U.S. Treasury - 62,333,604 - Other Financial Instruments: Financial Futures++ 18,992 - - Liabilities ($) Other Financial Instruments: Financial Futures++ (83,401 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES February 28, 2014 (Unaudited) Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 2/28/2014 ($) Financial Futures Long U.S. Treasury 2 Year Notes 104 22,867,000 June 2014 62 Financial Futures Short Euro-Bobl 21 (3,672,565 ) March 2014 (40,264 ) U.S. Treasury 5 Year Notes 244 (29,501,125 ) March 2014 (43,137 ) U.S. Treasury 10 Year Notes 160 (19,925,000 ) June 2014 18,930 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Short Duration Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 By: /s/ James Windels James Windels Treasurer Date: April 24, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
